Filed 7/26/21 P. v. Mills CA1/5

                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION FIVE




 THE PEOPLE,
                                                               A161629
          Plaintiff and Respondent,
 v.                                                            (San Mateo County
                                                               Super. Ct. No. 19-SF-013857-A)
 SEAN D. MILLS, SR.,
          Defendant and Appellant.




        Sean D. Mills, Sr. (appellant) appeals from a judgment following his no
contest plea. Appellant’s counsel has raised no issue on appeal and asks this
court for an independent review of the record to determine whether there are
any arguable issues. (Anders v. California (1967) 386 U.S. 738; People v.
Wende (1979) 25 Cal.3d 436.) Appellate counsel advised appellant of his right
to file a supplementary brief to bring to this court’s attention any issue he
believes deserves review. (People v. Kelly (2006) 40 Cal.4th 106.) Appellant
has not filed such a brief. We have reviewed the record, find no arguable
issues, and affirm the judgment.




                                                        1
                                 BACKGROUND
        In November 2019, appellant was charged by information with
infliction of corporal injury on a spouse or cohabitant (Pen. Code, § 273.5,
subd. (a)),1 assault by means likely to cause great bodily injury (§ 245, subd.
(a)(4)), assault with a deadly weapon (§ 245, subd. (a)(1)), and one
misdemeanor count of petty theft (§ 484, subd. (a)).
        In February 2020, appellant pled no contest to the corporal injury
charge. Pursuant to the plea agreement, the remaining charges were
dismissed. The plea agreement provided appellant would receive a maximum
sentence of four years imprisonment.
        According to the probation report, appellant assaulted his girlfriend,
leaving bruises on both her legs and arms, an abrasion on her back, a swollen
upper lip, and redness around her neck. The probation report stated
appellant had continued to call and write the victim since his arrest for the
present offense, in violation of a no-contact order. The report documented
appellant’s criminal history, including prior domestic violence offenses.
        At sentencing, the trial court denied appellant’s request for probation
and sentenced appellant to the aggravated term of four years in prison, citing
aggravating factors including his prior record and repeated violations of the
no-contact order. The court imposed fines and fees, awarded credits, and
imposed a protective order protecting the victim (§ 136.2). Appellant
requested, and the trial court granted, a certificate of probable cause.
                                  DISCUSSION
        Appellant was adequately represented by legal counsel throughout the
proceedings. He completed a plea form advising him of the consequences of



1   All undesignated statutory references are to the Penal Code.


                                         2
his no contest plea and describing the constitutional rights he was waiving,
the trial court confirmed appellant understood those rights, and the court
found appellant freely and intelligently waived those rights. Appellant was
properly advised of the consequences of his plea by the written plea form and
the trial court. The sentence, credits, fines, fees, and protective order were
proper.2
                                DISPOSITION
      The judgment is affirmed.




2
  Appellate counsel identified an error in the abstract of judgment and has
filed a request for correction in the superior court.


                                       3
                                         _______________________
                                         SIMONS, ACTING P.J.



We concur:




____________________________
BURNS, J.




____________________________
RODRIGUEZ, J.*



A161629




     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                     4